DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendments are acknowledged.  Applicant’s claim amendments, filed on 10/14/2021 have been fully considered and persuasive.  The 102 rejection and 103 rejection have been withdrawn. Claims 1, 3, and 5-13 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

Regarding claim 1, the closest prior art Mukawa et al. US 20070064310 teaches 
	a head-mounted display (figures 4 and 5; image display apparatus 10) comprising,
a display element (image display device 11); 
a projection optical member (relay mirrors 12, 13, 14) configured to receive image light emitted from the display element (11) and project the image light (paragraph [0040] teaches relay lenses 12 to 14 are arranged in the light path of the image display device 11); 

a light condensing and reflecting surface (concave mirror 18) disposed at an external side of the prism member (15), with the external side being an opposite side from the exit pupil (19) across the prism member (15), 
and configured to return at least a portion of the image light (paragraph [0043] teaches the prism 15 is arranged so that the image light, as S linearly polarized light, radiated from the image display device 11 and incident on the prism via the relay lenses 12 to 14, will be incident on the optical surface 15a and then will undergo total internal reflection twice on a first optical surface 15b and once on a second optical surface 15c, arranged substantially parallel to the first optical surface 15b. It should be noted that the present invention is not limited to the number of times of total internal reflection by the first and second optical surfaces of the image light incident on and proceeding into the prism 15), which has been emitted from the prism member (15), to the prism member (15), wherein 
the prism member (15) includes a first prism (portion of 15 where the light from the image display device 11 first arrives) on which the image light from the projection optical member(12, 13, 14) is incident, and a second prism (portion of 15 closer to the pupil 19) disposed further toward the exit pupil side (19) than the first prism (portion of 15 where the light from the image display device 11 first arrives), 

the second prism (portion of 15 closer to the pupil 19) includes a second joining surface that is joined with the first joining surface via the semi-transmissive reflection surface (16), and an opposing flat surface that is disposed parallel to the reflection surface to face the reflection surface and configured to transmit the image light (15b, 15b1, 15c ,15c1), reflected by the semi-transmissive reflection surface (16) and then by the light condensing and reflecting surface (18) and thereafter passing through the semi-transmissive reflection surface (16; paragraph [0051], [0036] to [0040]),
the projection optical member (relay mirrors 12, 13, 14) is configured to form an intermediate image (shown in figures 4-5, 7, and 9 as intersections of principal rays same plane inside the prism 15) in the prism member (15), 
	However, regarding claim 1, the prior art Mukawa et al. taken either singly or in combination fails to anticipate of a head-mounted display including the specific features where 
 
	a radius of curvature of the light condensing and reflecting surface is approximately twice an optical distance from the light condensing and reflecting surface to the intermediate image, combination with all other claimed limitations of claim 1.
With respect to claims 3, and 5-13, these claims depend on claim 1 and is allowable at least for the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872